Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 30, 2022

                                     No. 04-22-00351-CR

                        EX PARTE Cristobal CORONA-MARQUEZ

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 12091CR
                         Honorable Roland Andrade, Judge Presiding


                                       ORDER
       Appellant’s brief is due on July 5, 2022. On June 30, 2022, appellant filed a motion to
extend time to file appellant’s brief. The motion is GRANTED. Appellant’s brief is due no later
than August 4, 2022. Further requests for extensions of time will be disfavored.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court